DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 9/21/2021 which includes Applicant’s arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112(b) have been corrected. The examiner is persuaded and the 35 USC § 112 (b) rejection has been withdrawn.
	Applicant argues the amendments place the claims in condition for allowance. Regarding this assertion, please see the final rejection below necessitated by the amendment broadening the failure determination of claims 1 and 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1 - 6 and 8 - 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The gist of Applicant’s invention is detecting failure of a fluid sensor. Applicant has described a method and fluid sensor processor configured to perform the method with a step of determining a failure in detecting the flow of the fluid. However, claims 1 - 6 and 8 - 13 fail to clearly set forth the metes and bounds of the failure determination.

Regarding claim 8, the limitation “a signal value” is unclear if the value is the signal value of claim 1 or some other signal value. For the purpose of examination, the examiner interprets the limitation as “a second signal value”. The dependent claims are likewise rejected and interpreted.

Regarding claim 10, the limitation “a signal value” is unclear if the value is the signal value of claim 1 or the second signal value of claim 8. For the purpose of examination, the examiner interprets the limitation as “the second signal value”. The dependent claims are likewise rejected and interpreted.

Regarding claim 12, the limitation “a signal value” is unclear if the value is the signal value of claim 1 or the second signal value of claim 10. For the purpose of examination, the examiner interprets the limitation as “the second signal value”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Manson (WO 8901132; “Manson”), in view of IEEE Sensors (Coating diagnostics for thermal mass flowmeters, 2010; “IEEE Sensors”).

Regarding claim 1, Manson discloses, in figures 1-8, 18 and 25-26, a fluid sensing apparatus (not enumerated, see figure 18) comprising: a fluid sensor (17, 77) configured to detect a temperature distribution on a detection surface caused by heating (see figure 2), and output a signal value corresponding to a flow of a fluid ((101) p. 31, ¶ 2, examiner notes the processor determines a fluid velocity based on input data from Manson’s sample and hold comparators, p. 5, ¶ 1, “said sampled dynamic voltage increases above said threshold beyond a prescribed amount representative of a lower temperature of the junction of said sensor semiconductor means” ); a microprocessor (85) configured to turn on a heater (p. 24, examiner notes Manson’s microprocessor controls the sample and hold operation through outputs 91 and 99a-99b that ultimately control the output 103 fed back to the constant current circuit which operates the 
Manson fails to disclose determination of a failure in detecting the flow of the fluid.
IEEE Sensors teaches a determination of a failure (ABSTRACT, examiner notes IEEE Sensors analytical model is used to determine a coating thickness and correct the flow value) in detecting the flow of the fluid (ABSTRCT, “error in the flow measurement”) when the output signal value of the fluid sensor varies (p. 3, ¶ 5, examiner notes IEEE Sensors uses the variance in the current amplitude and phase of the temperature signature to determine an occurrence of a coating).


Regarding claim 3, Manson and IEEE Sensors disclose, in figures 1-8, 18 and 25-26, the falling time counting unit (p. 40, ¶ 3, the examiner contends Manson’s “software counter values” are determined by the microprocessor) counts a time (Manson (B, D)) until the signal value ((101) p. 31, ¶ 2, examiner notes the processor determines a fluid velocity based on input data from Manson’s sample and hold comparators) becomes lower than a predetermined value (Manson, p. 43, ¶ 2, “lower temperature threshold), as the falling time (Manson (B, D)).

Regarding claim 4, Manson and IEEE Sensors disclose, in figures 1-8, 18 and 25-26, the predetermined value (Manson, p. 43, ¶ 2, “lower temperature threshold) is a fixed value (Manson, p. 5, ¶ 1, “prescribed amount”).

Regarding claim 5, Manson and IEEE Sensors disclose, in figures 1-8, 18 and 25-26, the predetermined value (Manson, p. 43, ¶ 2, “lower temperature threshold) is a signal value (Manson (101)) output from the fluid sensor (Manson (17, 77)) in a state where the heating is not performed (p. 4, ¶ 4 – p. 5, ¶ 5, Manson’s heat signals B and D are acquired after the heating means is disabled).



IEEE Sensors teaches a method for detecting a failure of a fluid sensor including performing a determination of a failure (ABSTRACT, examiner notes IEEE Sensors analytical model is used to determine a coating thickness and correct the flow value) in detecting the flow of the fluid (ABSTRCT, “error in the flow measurement”) when the output signal value of the fluid sensor varies (p. 3, ¶ 5, examiner notes IEEE Sensors uses the variance in the current amplitude and phase of the temperature signature to determine an occurrence of a coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use IEEE Sensors scheme of determining a coating by analyzing a change in the temperature signature to teach Mason the importance and method of determining fouling deposits on the flow sensors. Doing so identifies the presence of an error source and increases confidence in system measurements.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 20070116083; “Oda”), in view of IEEE Sensors (Coating diagnostics for thermal mass flowmeters, 2010; “IEEE Sensors”).

Regarding claim 1, Oda discloses, in figures 2, 4A-4B and 6-7, a fluid sensing apparatus (not enumerated, see figure 2) comprising: a fluid sensor (1) configured to detect a temperature distribution (see figure 2, examiner notes Oda’s sensor  includes downstream, upstream, right and left side thermopiles defining an area with potentially different temperatures) on a detection surface (see figure 6 and 7, examine contends Oda’s conventional thermal flow sensor represents 
Oda fails to disclose performing determination of a failure in detecting the flow of the fluid.
IEEE Sensors teaches a method for detecting a failure of a fluid sensor including performing a determination of a failure (ABSTRACT, examiner notes IEEE Sensors analytical model is used to determine a coating thickness and correct the flow value) in detecting the flow of the fluid (ABSTRCT, “error in the flow measurement”) when the output signal value of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use IEEE Sensors scheme of determining a coating by analyzing a change in the temperature signature to teach Oda the importance and method of determining fouling deposits on the flow sensors. Doing so identifies the presence of an error source and increases confidence in system measurements.

Regarding claim 8, Oda and IEEE Sensors disclose, in Oda’s figures 2, 4A-4B and 6-7, the fluid sensor (Oda (1)) includes: a heating unit (Oda (4)) configured to cause the temperature distribution by heating the fluid (¶ 0066-0069, Oda’s heater causes temperature variation related to a fluid flowpath); and a temperature difference detecting unit (Oda (5, 8, 33, 40)) configured to detect a temperature difference (¶ 0077, examiner notes downstream and upstream side thermopile outputs are input to the differential amplifier) that occurs between an upstream side (Oda (8)) and a downstream side (Oda (5)) of the heating unit (Oda (4)), and output a signal value corresponding to the temperature difference, as the signal value (¶ 0077, Oda’s differential amplifier produces a difference signal input to the CPU).

Regarding claim 9, Oda and IEEE Sensors disclose, in Oda’s figures 2, 4A-4B and 6-7, the heating unit (Oda (4)) and the temperature difference detecting unit (Oda (5, 8)) are disposed on a membrane (Oda (3)) formed in the fluid sensor (Oda (1)).


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable over the prior art because the prior art fails to teach or suggest, at least, the subject matter combination of claim 1 including the failure determining unit performs the determination of the failure by comparing the falling time with a reference time. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 







/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856